Dismissed and Memorandum Opinion filed October 28, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00138-CV

               CHRISTOPHER MICHAEL DIEHL, Appellant

                                        V.
                        BRITTANY FORGEY, Appellee

                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-45357

                            MEMORANDUM OPINION

      This appeal is from a protective order signed December 18, 2020. The
clerk’s record was filed May 5, 2021. The reporter’s record was filed May 10,
2021. No brief was filed.

      On September 23, 2021, this court issued an order stating that unless
appellant filed a brief on or before October 13, 2021, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                 PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                        2